          Case 6:21-cv-00802-GTS-ATB Document 36 Filed 09/13/21 Page 1 of 1




September 13, 2021                                                                            SYRACUSE
                                                                                              4615 North Street
                                                                                              Jamesville, NY 13078
Via CM/ECF Only                                                                               p 315.492.3000
                                                                                              f 716.853.0265
Hon. Glenn T. Suddaby                                                                         kslnlaw.com
US District Court
Northern District of New York
James M. Hanley Federal Building & U.S. Courthouse
100 S. Clinton St.
Syracuse, NY 13261

       Re:      Devins v. Oneida County, et al.
                Civil Case No.: 6:21-CV-0802 (GTS/ATB)
                KSLN File No.: COO 31371

Your Honor:

I represent Defendants Oneida County, Oneida County District Attorney’s Office and Scott D.
McNamara (collectively “the County”) in the above matter. As you know, currently pending before
the court is the Order to Show Cause filed by the plaintiff, Estate of Bianca Devins (“Plaintiff”)(Dkt.
No. 28).

Please be advised that the County does not take any position on the substance of the motion. However,
the County does write for the purpose of making one request: that it be granted (pursuant to FRCP
Rule 34(a) or any other applicable laws) the same access to the hard drive as Plaintiff has sought in its
so ordered paragraph of the order to show cause (Dkt. No. 28 at 2-3).

Should the Court require anything further, please do not hesitate to contact me.

Respectfully,

KENNEY SHELTON LIPTAK NOWAK LLP




David H. Walsh, Partner
DHWalsh@kslnlaw.com

DHW/dkc

CC:    Carrie Goldberg (via CM/ECF Only)
       Thomas B. Sullivan (via CM/ECF Only)




        BUFFALO l ALBANY l CORNING l ERIE PA l NEW YORK l ROCHESTER l SYRACUSE l UTICA l WHITE PLAINS
